Where a suit for divorce and alimony is pending between a wife and her husband, and an agreement is entered into between them whereby the husband agrees to pay a stated amount in full settlement of her claim for temporary and permanent alimony, represented by a series of notes which are payable in monthly instalments, secured by a deed to certain property, and the notes are transferred by the wife to a third party, and where after the divorce is granted the wife remarries and the husband ceases to continue payments of the monthly instalment notes, and suit is brought thereon by the transferee of the notes, the remarriage of the wife and the fact that the amount to be paid by the husband was divided into monthly instalments constitute no defense to the suit on the notes. Accordingly, the court did not err in overruling the defendant's general demurrer to the plaintiff's petition, and in sustaining the plaintiff's general demurrer to the defendant's plea and answer, and in entering a verdict and judgment for the plaintiff. Brown v. Farkas, 195 Ga. 653 (25 S.E.2d 411).
Judgment affirmed. Stephens, P. J., and Felton, J.,concur.
                          DECIDED MAY 7, 1943.